Order entered April 24, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01184-CV

                             RODNEY DRAUGHON, Appellant

                                               V.

                               JOYCIE JOHNSON, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 99751-CC

                                           ORDER
       Before the Court is appellant’s April 23, 2019 motion for an extension of time to file his

reply brief. We GRANT the motion and extend the time to file a reply brief to May 21, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE